            Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 Samuel Felberbaum,                                                   Case No.: 7:21-cv-3714
 individually and on behalf of all others similarly situated,
                                           Plaintiff,
                                                                      CLASS ACTION COMPLAINT
               -v.-                                                   DEMAND FOR JURY TRIAL
 Phillips & Cohen Associates, Ltd.; Credit Shop, Inc. a/k/a
 CreditShop, LLC;
 and John Does 1-25,
                                        Defendants.

       Plaintiff Samuel Felberbaum brings this Class Action Complaint by and through his

attorneys, Stein Saks, PLLC, against Defendants Phillips & Cohen Associates, Ltd. (“Phillips”) and

Credit Shop, Inc. a/k/a CreditShop, LLC (“Creditshop”), individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

       2.       The purpose of the Act was not only to eliminate abusive debt collection practices,

but also to ensure “that those debt collectors who refrain from using abusive debt collection practices
            Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 2 of 11




are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                  JURISDICTION AND VENUE

       3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

       4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

a substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                   NATURE OF THE ACTION

       5.       Plaintiff brings this class action on behalf of a class of New York consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

       6.       Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

       7.       Plaintiff is a resident of the State of New York, County of Rockland.

       8.       Defendant Phillips is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a service address at C T Corporation System

28 Liberty Street, New York, NY, 10005.

       9.       Upon information and belief, Defendant Phillips is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.
         Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 3 of 11




       10.     Defendant Creditshop is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with a service address at C T Corporation System

28 Liberty Street, New York, NY, 10005.

       11.     Upon information and belief, Defendants Creditshop is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

       12.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

       13.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

       14.     The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Phillips sent an initial letter;

               c. on behalf of Creditshop;

               d. attempting to collect a consumer debt;

               e. that failed to properly identify the name of the original creditor to whom the debt

                   was allegedly incurred;

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.
          Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 4 of 11




       15.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

       16.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

       17.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue is

whether the Defendants’ written communication to consumers, in the form attached as Exhibit A,

violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

       18.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

       19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any
         Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 5 of 11




                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants’ common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

       20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.
          Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 6 of 11




        21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).

                                    FACTUAL ALLEGATIONS

        22.     Plaintiff repeats the above allegations as if set forth here.

        23.     Some time prior to January 28, 2021, Plaintiff allegedly incurred an obligation for a

Mastercard-branded credit card.

        24.     The obligation arose out of transactions incurred primarily for personal, family, or

household purposes.

        25.     The alleged Mastercard obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

        26.     The original creditor is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

        27.     According to Defendants’ letter the current creditor of the Mastercard debt is

Creditshop, LLC (“Creditshop”).

        28.     Creditshop collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

        29.     According to Defendants’ letter, Creditshop referred the Mastercard account to

Phillips to collect the debt.

        30.     Phillips collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.
          Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 7 of 11




                               Violation – January 28, 2021 Collection Letter

        31.     On or about January 28, 2021, Defendants sent Plaintiff an initial collection letter

regarding the alleged debt. See Letter attached as Exhibit A.

        32.     The Letter lists “BARCLAYS” as the “Original Creditor”.

        33.     This statement, however, is false since Barclays is not the original creditor.

        34.     The letter further states “the account referenced above is issued by first Bank & Trust

Brookings, SD”.

        35.     According to the Letter, Bank & Trust Brookings, SD is the original creditor.

        36.     Alternatively, if Barclays is the original creditor, then the account was not issued by

Bank & Trust Brookings, SD.

        37.     Either way the letter is false, deceptive, and misleading as to who is the original

creditor of this debt.

        38.     It is deceptive to not clearly state who the correct creditor is in any collection letter

sent to a consumer.

        39.     This false, deceptive, or misleading listing of the name of the creditor prevents

Plaintiff from determining which debt is being referenced here, to whom, and if, payment should

be made, which debt is owned by whom, and the possible benefits and/or detriments to the consumer

of these relevant facts.

        40.     Furthermore, this confusion can ultimately result in multiple collections on the same

debt by different collectors, and a double collection can occur.

        41.     Plaintiff was therefore unable to evaluate his options of how to handle this debt.

        42.     Because of this, Plaintiff expended time, money, and effort in determining the proper

course of action.
          Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 8 of 11




        43.     In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

        44.     These violations by Defendants were knowing, willful, negligent and/or intentional,

and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

        45.     Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.

        46.     Defendants’ deceptive, misleading, and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

        47.     Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.

        48.     Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

        49.     Plaintiff would have pursued a different course of action were it not for Defendants’

statutory violations.

        50.     As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                  COUNT I
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692e et seq.

        51.     Plaintiff repeats the above allegations as if set forth here.
         Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 9 of 11




       52.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

       53.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any deceptive, or

misleading representation or means in connection with the collection of any debt.

       54.     Defendants violated said section by:

               a. Making a false, deceptive, and misleading representation in violation of §§

                    1692e, 1692e (2), and 1692e (10).

       55.     By reason thereof, Defendants is liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  COUNT II
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692f et seq.

       56.     Plaintiff repeats the above allegations as if set forth here.

       57.     In the alternative, Defendants’ debt collection efforts attempted and/or directed

towards the Plaintiff violated various provisions of the FDCPA, including but not limited to, 15

U.S.C. § 1692f.

       58.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

       59.     Defendants violated this section by unfairly misrepresenting the original creditor of

the alleged debt.

       60.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

of the original creditor who was attempting to collect a debt from him.
         Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 10 of 11




        61.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                  COUNT III
          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692g et seq.

        62.     Plaintiff repeats the above allegations as if set forth here.

        63.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

        64.     Pursuant to 15 USC §1692g:

                   Within five days after the initial communication with a consumer in

                   connection with the collection of any debt, a debt collector shall, unless the

                   following information is contained in the initial communication or the

                   consumer has paid the debt, send the consumer a written notice containing --

                   (1) the amount of the debt

                   (2) the name of the creditor to whom the debt is owed;..

        65.     This notice must be clearly conveyed so that the consumer is clearly advised as to

    whom the alleged debt is owed.

        66.     Defendants violated 15 U.S.C. §1692g by unfairly failing to advise Plaintiff as to the

identity of the original creditor.

        67.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.
         Case 7:21-cv-03714-KMK Document 1 Filed 04/27/21 Page 11 of 11




                                  DEMAND FOR TRIAL BY JURY

        68.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Samuel Felberbaum, individually and on behalf of all others

similarly situated, demands judgment from Defendants Phillips and Creditshop as follows:

        a)      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

        b)      Awarding Plaintiff and the Class statutory damages;

        c)      Awarding Plaintiff and the Class actual damages;

        d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        e)      Awarding pre-judgment interest and post-judgment interest; and

        f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


    Dated: April 27, 2021                                     Respectfully submitted,

                                                              Stein Saks PLLC

                                                              s/ Eliyahu Babad
                                                              By: Eliyahu Babad, Esq.
                                                              285 Passaic Street
                                                              Hackensack, NJ 07601
                                                              Phone: (201) 282-6500 ext. 121
                                                              Fax: (201) 282-6501
                                                              EBabad@SteinSaksLegal.com

                                                              Attorneys for Plaintiff
